SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission file number 1-15973 NORTHWEST NATURAL GAS COMPANY RETIREMENT K SAVINGS PLAN - (Full Title of Plan) NORTHWEST NATURAL GAS COMPANY 220 N. W. Second Avenue Portland, Oregon97209 - (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) Northwest Natural Gas Company Retirement K Savings Plan Index Page(s) Report of Independent Auditors 1 Financial Statements Statements of Net Assets Available for Benefits December31, 2010 and 2009 2 Statements of Changes in Net Assets Available for Benefits Years Ended December31, 2010 and 2009 3 Notes to Financial Statements December31, 2010 and 2009 4 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) December31, 2010 12 Note: Other schedules required by Section2520.103–10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 (“ERISA”) have been omitted because they are not applicable. Table of Contents Report of Independent Registered Public Accounting Firm To the Participants and Administrator of the Northwest Natural Gas Company Retirement K Savings Plan In our opinion, the accompanying statements of net assets available for benefits and the related statements of changes in net assets available for benefits present fairly, in all material respects, the net assets available for benefits of the Northwest Natural Gas Company Retirement K Savings Plan (the “Plan”) at December31, 2010 and 2009, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with thestandards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule; Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December31, 2010, is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ PricewaterhouseCoopers, LLP Portland, Oregon June29, 2011 1 Table of Contents Northwest Natural Gas Company Retirement K Savings Plan Statements of Net Assets Available for Benefits December31, 2010 and 2009 Assets Investments, at fair value $ $ Receivables Notes receivable from participants Participant contributions Employer contributions Total receivables Cash Net assets available for benefits $ The accompanying notes are an integral part of these financial statements. 2 Table of Contents Northwest Natural Gas Company Retirement K Savings Plan Statements of Changes in Net Assets Available for Benefits Years Ended December31, 2010 and 2009 Additions Investment income $ $ Net appreciation in fair value of investments Net investment income Contributions Participant elective and rollover Employer Total contributions Interest income on notes receivable from participants Other income - Total additions Deductions Withdrawals and benefit payments ) ) Administrative fees and expenses ) ) Total deductions ) ) Net increase in net assets available for benefits Net assets available for benefits at beginning of year Net assets available for benefits at end of year $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents Northwest Natural Gas Company Retirement K Savings Plan Notes to Financial Statements December31, 2010 and 2009 1. Description of Plan The following description of the Northwest Natural Gas Company Retirement K Savings Plan (the “Plan”) provides only general information.Employees and Participants should refer to the Plan document for a more comprehensive description of the Plan’s provisions. General The Plan is a defined contribution plan covering substantially all employees of Northwest Natural Gas Company (the “Company”).The eligibility rules and entry dates vary primarily based on the following factors: type of contribution and employment classification (bargaining, nonbargaining, regular, temporary, and term).At December31, 2010, 1,141 participants had account balances in the Plan, of which 1,042 were active. The Company is the plan sponsor and administrator of the Plan. T. Rowe Price is the Plan’s trustee and performs the recordkeeping duties of the Plan. Contributions Under the Plan, participants may elect to contribute, subject to Internal Revenue Code (“Code”) limitations, up to 50% of gross pay to the Plan through salary deferral.For Nonbargaining Unit employees, the Company contributes 60% of the first 6% contributed by each employee, with a maximum match of 3.6% of gross pay.For Bargaining Unit employees, the Company match is 50% of the first 4% contributed by each employee, with a maximum match of 2% of gross pay.Each year the Company may make a supplemental contribution, the amount of which will be set by the Company’s Board of Directors.As of December31, 2010, the Company’s Board of Directors has not declared that any supplemental contributions for 2010 will be made. Noncontributory Employer Contributions For all eligible Nonbargaining Unit employees hired after December31, 2006, and all eligible Bargaining Unit employees hired after December31, 2009, the Company will contribute 5% and 4%, respectively, of eligible annual earnings (or another amount fixed annually) as a noncontributory employer contribution for each year a participant is an active employee of the Company. These non-contributory employer contributions are invested in the same funds that have been selected by participants for regular contributions and match, unless an eligible employee has not made an investment election. In that case, the contribution will be invested in the retirement date based investment fund that has a projected year of retirement which includes the year the participant turns age 65.In 2010 and 2009, Noncontributory Employer Contributions totaled $328,449 and $202,958, respectively. Participant Accounts Where applicable, each participant’s account is credited with Pre-Tax Contributions, Matching Contributions, Supplemental Contributions, Rollover Contributions, Noncontributory Employer Contributions and net earnings or losses.Pre-Tax Contributions are based on the participant’s deferral election.Matching Contributions, Supplemental and Noncontributory Employer Contributions are credited to the participant’s account according to the formula defined in the Plan document.Rollover contributions are credited upon receipt from the tax-qualified plan of another employer or from an IRA.Plan earnings are allocated based on account balances in the investment options selected by the participant and with respect to Noncontributory Employer Contributions, a retirement date based investment option applicable to the participant under Plan terms. 4 Table of Contents Northwest Natural Gas Company Retirement K Savings Plan Notes to Financial Statements December31, 2010 and 2009 Investment Options Participants may direct contributions in any of the 25 investment options (20 options are funds managed by T. Rowe Price) offered by the Plan.If an employee that is eligible for noncontributory employer contributions is not actively participating in the Plan, those contributions will be defaulted into the age-appropriate retirement-date fund until such time as the employee begins participation in the Plan and makes active investment elections. Vesting All employee contributions, employer match and actual earnings credited to participant accounts are fully vested and nonforfeitable (except for the Noncontributory Employer Contributions) at all times subject to the limitations imposed by the Code.Noncontributory Employer Contributions are subject to a three year cliff vesting schedule with 100% vesting after three years of service. Notes Receivable from Participants The Plan provides for participant loans under certain guidelines.Participant loans are repaid through payroll deductions and participants’ remaining account balances are used as collateral for the loans.The loans bear interest at a rate commensurate with local prevailing rates.The rate used equals the prime rate plus 1%, based on rates quoted in The Wall Street Journal on the last business day of the month prior to the loan’s inception. Withdrawals and Payment of Benefits On termination of service due to death, disability, retirement or for other reasons, a participant may receive the value of his or her vested account as a single lump-sum distribution or as two partial lump sum distributions.Under the hardship withdrawal provisions of the Plan, participants may withdraw salary deferral amounts while still employed by the Company. Administrative Fees and Expenses Certain expenses of administering and servicing the Plan, including equipment, supplies and payroll expenses of administrative and clerical personnel, and audit and trustee fees are provided by the Company without charge to the Plan.Loan disbursement fees are paid by the Plan, allocated to participants withdrawing amounts as loans during the year, and are classified as administrative fees and expenses. In 2010, T. Rowe Price credited the Plan with an administrative budget of $61,250, $31,535 of which was used to pay audit fees. Plan expenses in excess of the budget amount are paid by the Company. Plan Amendments Effective January1, 2010, the Plan was amended to add provisions relating to the terms on which Noncontributory employer contributions will be made for certain Bargaining Unit Employees.In addition, this same amendment added two new affiliates to the Plan: NW Natural Gas Storage LLC and Gill Ranch Gas Storage LLC, and clarified that temporary employees are not common-law employees and are not eligible for the Plan. Effective January1, 2010, the Plan Recordkeeping Agreement with T Rowe Price was amended to increase the administrative budget from $20,000 to $75,000 per year. 5 Table of Contents Northwest Natural Gas Company Retirement K Savings Plan Notes to Financial Statements December31, 2010 and 2009 2. Significant Accounting Policies New Accounting Pronouncements In January2010, the FASB issued updated guidance to improve disclosures regarding fair value measurements.This update requires entities to (i)disclose separately the amounts of significant transfers in and out of Level1 and Level2 fair value measurements and describe the reasons for the transfers and (ii)present separately (i.e., on a gross basis rather than as one net number), information about purchases, sales, issuances, and settlements in the roll forward of changes in Level3 fair value measurements.The update requires fair value disclosures by major category rather than by class of assets and liabilities in the statement of net assets available for benefits.Disclosures regarding the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements for assets and liabilities in both Level2 and Level3 are also required.For all portions of the update except the gross presentation of activity in the Level3 roll forward, this standard is effective for interim and annual reporting periods beginning after December15, 2009.For the gross presentation of activity in the Level3 roll forward, this guidance is effective for fiscal years beginning after December15, 2010.See Note5 for applicable disclosures. In September2010, the FASB issued an amendment which provides guidance on how loans to participants should be classified and measured by defined contribution pension plans.The FASB requires that participant loans be classified as notes receivable from participants, which are segregated from plan investments and measured at their principal balance plus any accrued but unpaid interest.This amendment is effective for periods ending after December15, 2010, with early adoption permitted, and requires retrospective application to all periods presented.This amendment was adopted for the year ended December31, 2010 and retrospectively applied to December31, 2009.The adoption of this amendment did not change the value of participant loans from the amount previously reported as of December31, 2009.Participant loans have been reclassified to notes receivable from participants as of December31, 2009. Basis of Accounting The financial statements are prepared using the accrual basis of accounting. Valuation of Investments Investments are reported at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note5 for discussion of fair value measurements. Investment Transactions and Net Investment Income Recognition Securities transactions are recorded on the date the securities are purchased or sold.Interest income is recorded as earned.Dividend income is recorded on the ex-dividend date.The cost of securities sold is determined by the average cost method. The net appreciation (depreciation) in the fair value of investments presented in the statements of changes in net assets available for benefits consists of the realized gains (losses) and the unrealized appreciation (depreciation) on those investments. Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest.Delinquent notes receivable are reclassified as distributions based upon the terms of the Plan document. 6 Table of Contents Northwest Natural Gas Company Retirement K Savings Plan Notes to Financial Statements December31, 2010 and 2009 Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets and liabilities at the date of the financial statements and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Payment of Benefits Benefits are recorded when paid. Subsequent Events The Plan has evaluated events subsequent through the date on which the financial statements were available to be issued and no additional disclosures were required. 3. Investments Investments at fair value representing 5% or more of the Plan’s net assets at December31, 2010 and 2009 are as follows: T. Rowe Price Balanced Fund 775,823 and 802,674 shares, respectively $ $ T. Rowe Price Blue Chip Growth Fund 517,438 and 530,890 shares,respectively T. Rowe Price Mid-Cap Growth Fund 351,988 and 348,859 shares,respectively T. Rowe Price Summit Cash Reserves 9,331,750 and 10,175,354 shares,respectively Northwest Natural Gas Company Common Stock 418,686 and 424,640shares, respectively During 2010 and 2009 the Plan’s investments (including gains and losses on investments bought or sold, as well as held, during the year) appreciated (depreciated) in value as follows: Mutual Funds $ $ Northwest Natural Gas Company Common Stock Net appreciation (depreciation) in fair value of investments $ $ 7 Table of Contents Northwest Natural Gas Company Retirement K Savings Plan Notes to Financial Statements December31, 2010 and 2009 4. Nonparticipant-Directed Investments The following presents the net assets and the significant components of the changes in net assets relating to the nonparticipant-directed retirement date based investment funds.Note that all participants may elect to direct their funds to these retirement date based investment funds and, accordingly, the information below includes balances and amounts related to both participant directed and nonparticipant-directed activity.There were9 nonparticipant-directed retirement date based investment funds with activity in 2010, whereas there were8 nonparticipant-directed retirement date based investment funds with activity in 2009. December 31 Net Assets: Mutual Funds $ $ Changes in Net Assets: Year Ended December 31, 2010 Year Ended December 31, 2009 Contributions $ $ Investment income Net appreciation (depreciation) in investments Benefits paid to participants ) ) Total $ $ 5. Fair Value In accordance with fair value accounting, the following fair value hierarchy is used for determining inputs for the Plan assets: Level1 Valuation is based upon quoted prices for identical instruments traded in active markets; Level2 Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques for which all significant assumptions are observable in the market; and Level3 Valuation is generated from model-based techniques that use significant assumptions not observable in the market.These unobservable assumptions reflect our own estimates of assumptions that market participants would use in valuing the asset. When developing fair value measurements, it is our policy to use quoted market prices whenever available, or to maximize the use of observable inputs and minimize the use of unobservable inputs when quoted market prices are not available. 8 Table of Contents Northwest Natural Gas Company Retirement K Savings Plan Notes to Financial Statements December31, 2010 and 2009 Following is a description of the valuation methodologies used for assets measured at fair value.There have been no changes in methodologies used at December31, 2010 and 2009. Common Stock Investments in the Company’s common stock are valued at the closing price on the last day of the year as quoted on the New York Stock Exchange. Mutual Funds Valued at the net asset value of shares held by the plan at year end. These methods may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, although the plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth the fair value by level, within the fair value hierarchy, the plan’s assets as of December31, 2010 and December31, 2009, respectively. Assets at Fair Value as of December 31, 2010 Mutual Funds Level 1 Level 2 Level 3 Total Balanced $ - - $ Growth - - Income - - Index - - International - - Target Date - - Value - - NW Natural Company Stock - - Total investments at fair value $ $ $
